*178DISSENTING OPINION
Lenroot, Judge,
dissenting in part: I am compelled to dissent from the conclusion of the majority as to the proper classification of the merchandise represented by Exhibit 4. This exhibit clearly responds to the dictionary definitions of the word “tube” quoted in the majority opinion; nothing has been added to it as in the case of the other exhibits involved in the case.
The majority opinion states that—
* * * It is obvious that the globular formations are designed for the purpose of permitting the accumulation of gas therein or for purposes other than for the conveyance of something from one place to another. * * *
Apparently the majority has overlooked the fact that the definitions of the word “tube” which it quotes do not limit a tube to an article designed “for the conveyance of something from one place to another.” The Funk & Wagnalls’ definition, as quoted in the majority opinion with approval, states that a tube is often used “as a receptacle for holding something”; that is what the majority opinion states Exhibit 4 is, a receptacle for the accumulation of gas.
Furthermore, the majority opinion, respecting skid Exhibit 4, seems to be based upon the use to which the article is applied, evidently overlooking the provision of paragraph 218 (b) reading, “Tubes * * * for whatever purpose used.”
I am clear that Exhibit 4 is a tube within the meaning of said paragraph 218 (b), and the fact that it is used “in scientific experimentation or scientific work” does not exclude it from said paragraph, because the paragraph explicitly covers all tubes “for whatever purpose used.”
For the reasons stated, I am of the opinion that the merchandise represented by Exhibit 4 is properly classifiable under said paragraph 218 (b), and therefore the judgment of the court below should be affirmed in so far as the merchandise represented by said Exhibit 4 is concerned.